IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                  NOS. AP-76,134, AP-76,135, AP-76,136 & AP-76,137



               EX PARTE CHIMINH EDWARD JOHNSON, Applicant



              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                      CAUSE NOs. 8502; 8503; 8504; 8505
                        IN THE 82 ND DISTRICT COURT
                           FROM FALLS COUNTY



       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of four forgery

causes and sentenced to eight years’ imprisonment for each.

       Applicant contends that he was denied an appeal because counsel did not file a timely notice

of appeal. We remanded these applications to the trial court for supplemental findings of fact and

conclusions of law.
                                                                                                       2

       The trial court has determined that notice of appeal was not timely filed. We find, therefore,

that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgments of

conviction in Cause Nos. 8502; 8503; 8504; and 8505 from the 82nd Judicial District Court of Falls

County. Applicant is ordered returned to that time at which he may give written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be

calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.

We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file

a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: April 22, 2009
Do Not Publish